NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       OCT 14 2021
                                                                     MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

BRYANT FONSECA, an individual, on                No.   20-56161
behalf of himself and all others similarly
situated, and on behalf of the general public,   D.C. No.
                                                 3:19-cv-01748-GPC-MSB
                Plaintiff-Appellant,

 v.                                              MEMORANDUM*

HEWLETT-PACKARD COMPANY; et al.,

                Defendants-Appellees.

                    Appeal from the United States District Court
                      for the Southern District of California
                    Gonzalo P. Curiel, District Judge, Presiding

                      Argued and Submitted October 7, 2021
                              Pasadena, California

Before: GRABER and CHRISTEN, Circuit Judges, and ZOUHARY,** District
Judge.

      Plaintiff-Appellant Bryant Fonseca brought claims under the Sherman Act,

California’s Cartwright Act, and California Business and Professions Code § 16600,



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The Honorable Jack Zouhary, United States District Judge for the
Northern District of Ohio, sitting by designation.
against his former employer, Hewlett-Packard Co., HP Enterprise Services, LLC,

and HP Inc. (“HP”). To support these claims, Fonseca alleges that HP entered into

an unlawful no-poach agreement with rival 3D Systems, Inc., causing harm to

himself and other HP employees.

      The district court dismissed with prejudice the several counts of the Third

Amended Complaint related to this conduct and granted Fonseca’s motion for entry

of judgment under Federal Civil Rule 54(b)—finding that Fonseca failed to properly

allege a plausible claim upon which relief can be granted. Fonseca timely appealed.

      After reviewing the record, briefs, and applicable law, we conclude the

thorough and carefully reasoned opinion of the district court correctly articulates and

applies the law to the facts of this case. Issuance of a panel opinion would not serve

any jurisprudential purpose. Accordingly, for the reasons stated by the district court,

we affirm.

      AFFIRMED.




                                          2                                    20-56161